Citation Nr: 1807105	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  11-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hepatitis C.

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to an initial rating in excess of 10 percent of degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran is represented by:	Robert J. Osborne, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in May 2016, at which time it was remanded for further development.  The requested development was completed,   and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected hepatitis C        has been undetectable on laboratory testing, and the examiners found no current symptoms of hepatitis C.

2.  Throughout the appeal period, the Veteran's service-connected sinusitis has     not been manifested by three or more incapacitating episodes of sinusitis per year requiring prolonged antibiotic treatment; or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.



3.  Throughout the appeal period, the Veteran's service-connected degenerative disc disease of the lumbosacral spine has been manifested by, at worst, flexion to 90 degrees and a combined range of motion of 180 degrees, with no objective evidence muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes of intervertebral disc syndrome.

4.  As of April 13, 2015, the record shows subjective complaints of bilateral lower extremity numbness and weakness and varying objective findings of mild decreased strength bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hepatitis C have not been met.    38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2017).

2.  The criteria for a compensable rating for sinusitis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2017).

3.  The criteria for a rating in excess of 10 percent for degenerative disc disease      of the lumbosacral spine have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

4.  From April 13, 2015, the criteria for a separate 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

5.  From April 13, 2015, the criteria for a separate 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt
to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.       § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7,       4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage   or inflammation in parts of the system, to perform normal working movements       of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,      4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App.    32 (2011).  

      Hepatitis C

The Veteran's service-connected hepatitis C has been evaluated under the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7354. Pursuant to Diagnostic Code   7354, a 10 percent rating is assigned for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period. 38 C.F.R. § 4.114, Diagnostic Code 7354. A 20 percent 
rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. Id. A 40 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at   least four weeks, but less than six weeks, during the past 12-month period. Id. A     60 percent rating is warranted for hepatitis C manifested by daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper right quadrant pain) having a total duration of at least six weeks, but not occurring constantly, during the past 12-month period. A 100 percent rating is warranted for hepatitis C manifested by near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain). Id.

For purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed 
rest and treatment by a physician. 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2).

Upon review of the record, the Board finds that a rating in excess of 10 percent     for hepatitis C is not warranted at any point during the period under review. The Board has reviewed and considered the Veteran's assertions in support of his claim, including his testimony during the April 2015 Board hearing that his hepatitis C resulted in symptoms of fatigue, lightheadedness, and decreased concentration.  However, the objective medical evidence of record is of greater probative value       as to the Veteran's level of impairment than his assertions.  

The Veteran underwent a pre-discharge examination in December 2008, during which he reported daily symptoms of fatigue, headaches, joint pain, irritability, gastrointestinal disturbances, and loss of appetite.  He reported incapacitating episodes as often as two times per month, lasting about two days at a time. Over   the past year, he reported approximately 15 incidents of incapacitation for a total    of 45 days. He also reported taking regular medication.  There was no evidence      of abdominal tapping, coma, periods of confusion, or liver transplant.
 
VA treatment records show that the Veteran underwent laboratory testing in June 2009, and no hepatitis C virus was detected.  A July 2009 VA treatment record shows that the Veteran had a history of hepatitis C in the past, but reported no symptoms after completing a 48-week course of Interferon in December 2008. It was noted that 

the Veteran's hepatitis C viral load was negative, and he did not have any significant weight loss or gain during the past year.  A May 2012 VA treatment record indicates that the Veteran showed no symptoms of hepatitis C, and the virus was not detected upon laboratory testing. A November 2012 VA treatment record notes that hepatitis C laboratory testing had been negative since 2008 and that the Veteran was considered cured.  Laboratory testing performed again in August 2016 did not detect the presence of the hepatitis C virus.  

The Veteran underwent a VA examination in July 2017, during which he reported being treated with antiviral medication in 2008 with sustained response to treatment. He also stated that his doctor told him that his hepatitis C is "considered cured," and he reported no problems at that time. The examiner indicated that there were no signs or symptoms attributable to liver disease, and the Veteran was not taking any medications for hepatitis C. 

As the record shows no objective findings of hepatitis C throughout the appeal period, a rating in excess of 10 percent is not warranted at any point during the periods under review.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  

      Sinusitis 

The Veteran's service-connected sinusitis has been evaluated under the criteria       set forth in 38 C.F.R. § 4.97, Diagnostic Code 6513. Pursuant to Diagnostic Code 6513, a noncompensable rating is warranted for sinusitis detected by x-ray only. 38 C.F.R. § 4.97, Diagnostic Code 6513.  A 10 percent rating is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four    to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Id. A    30 percent rating is warranted for three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.  Id. A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  

An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note. 

Upon review of the record, the Board finds that a rating in excess of 10 percent is not warranted at any point during the period under review. The Board has reviewed and considered the Veteran's assertions in support of his claim, including his testimony during the April 2015 Board hearing that he experienced flare ups of sinusitis requiring antibiotics about one to three times per year.  However, such assertions are inconsistent with the objective medical evidence of record, and         the Board finds the medical evidence to be of greater probative value as to the Veteran's level of impairment than his assertions. See Cartright v. Derwinski, 2  Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because 
the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Veteran underwent a pre-discharge examination in December 2008, during which he reported interference with breathing through the nose, hoarseness of the voice, and sinus headaches, but denied any incapacitating episodes or antibiotic treatment lasting four to six weeks.  There was no evidence of purulent discharge, pain, or crusting, and sinusitis was not detected on physical examination.  

VA treatment records throughout the appeal period show that the Veteran denied any symptoms of sinusitis in July 2009 and May 2012.  In April 2015, he was diagnosed with maxillary sinusitis and prescribed antibiotics.  Later that month,     he reported that his symptoms had resolved.  The Veteran was again diagnosed   with sinusitis in March 2017, and the plan was sinus irrigation.

The Veteran underwent a VA examination in July 2017, during which he reported being unable to breathe through his nose.  He also reported a recent episode of coughing, for which he was prescribed antibiotics for five days, but stated that he never received an actual diagnosis.  He denied any surgery or ongoing treatment   for sinusitis, and the examiner indicated that there was no objective evidence of a chronic sinus disease at that time.

In sum, the record does not show three or more incapacitating episodes of    sinusitis per year requiring prolonged antibiotic treatment; or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain,      and purulent discharge or crusting; or radical surgery with chronic osteomyelitis.  Moreover, the evidence does not reflect the Veteran has had sinus surgery. Thus,    a rating in excess of 10 percent is not warranted at any point during the period   under review.  See 38 C.F.R. § 4.97, Diagnostic Code 6513.

Low Back Disability 

The Veteran's degenerative disc disease of the lumbosacral spine has been assigned 
a 10 percent rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under the General Rating Formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or where the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour;  or where there is vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Rating Formula. A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or where the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal  spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion from 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71, Plate V.

The General Rating Formula provides further guidance in rating diseases or   injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. at Note (1).

Alternatively, intervertebral disc syndrome (IVDS) can be rated under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula) or the General Rating Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id. at Note (6).  

Pursuant to the IVDS Formula, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least    two weeks, but less than four weeks, during the past 12 months.  Id. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  Id. A maximum   60 percent rating is warranted for incapacitating episodes having a total duration     of at least six weeks during the past 12 months.  Id.  An "incapacitating episode"     is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula, Note (1).

Upon review of the record, the Board finds that a rating in excess of 10 percent     for degenerative disc disease of the lumbosacral spine is not warranted at any    point during the period under review. The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of stiffness and pain, which increased with bending, transferring from sitting to standing, and lifting more than 30 to 50 pounds. However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering his subjective complaints of pain and other symptoms described in DeLuca, there is no evidence of flexion limited to 60 degrees; or a combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; 
or ankylosis, such that a higher rating would be warranted. See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).  

Thoracolumbar range of motion testing performed during the Veteran's December 2008 pre-discharge examination revealed flexion to 90 degrees, extension to 25 degrees, and left and right lateral flexion and rotation to 30 degrees.  The combined range of motion was 235 degrees.  His gait and posture were normal, and there was no evidence of abnormal spinal curvature or ankylosis.  A March 2010 physical therapy treatment record indicates that the Veteran's gait was normal, and lumbar flexion was at 100 percent (or to 90 degrees), extension was at 50 percent (or to 15 degrees), left and right lateral flexion were at 50 percent (or 15 degrees), and left and right lateral rotation were at 75 percent (or to 22.5 degrees).  See 38 C.F.R. § 4.71, Plate V.  The combined range of motion was 180 degrees.  Thoracolumbar range of motion testing performed during a July 2017 VA examination revealed flexion to 90 degrees, extension to 25 degrees, and left and right lateral flexion    and rotation to 30 degrees. The combined range of motion was 235 degrees. The examiner observed objective evidence of pain on extension, but there was no additional limitation of motion due to pain or with repetition.  There was no evidence of guarding or muscle spasm.

In order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. Id. A review of the record reveals no evidence of incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Accordingly, a rating in excess of 10 percent is not warranted under the IVDS Formula.  See 38 C.F.R. § 4.71a, IVDS Formula, Note (1).  

The Board has also considered whether a separate rating is warranted for an associated neurological disorder.  Prior to April 13, 2015, the record shows that    the Veteran consistently denied any symptoms of radiating pain, numbness, tingling, paresthesias, lower extremity weakness, or unsteadiness.  During the April 2015 Board hearing, the Veteran testified that he experienced numbness in his left toes three or four times per week.  An August 2016 private treatment record shows     that the Veteran reported interment right leg numbness and weakness, and lower extremity muscle strength was decreased in both quadriceps.  The Veteran was diagnosed with lumbar radiculitis.  In November 2016, the Veteran reported episodic motor weakness associated with his low back pain. Magnetic resonance imaging (MRI) revealed possible mild right L5 nerve root impingement, and a January 2017 private treatment record notes a diagnosis of bilateral lower extremity radiculopathy.  During the July 2017 VA examination, the Veteran denied any radiation of pain to the legs, but reported intermittent numbness in both lower extremities and feet.  Resolving all doubt in the Veteran's favor, the Board finds   that separate 10 percent ratings are warranted for left and right lower extremity radiculopathy as of April 13, 2015, the earliest the Veteran reported symptoms of numbness in the feet. See 38 C.F.R. § 4.124a, Diagnostic Code 8520. The Board finds that a higher rating is not warranted, as there has been no more than mild decrease in strength noted on one occasion, and lower extremity sensory testing, reflexes, and muscle strength were otherwise found to be normal.  No other neurological disability attributed to the lumbosacral spine has been noted.  

      Other Considerations

The Board notes that the Veteran's attorney asserted during the April 2015 Board hearing that the Veteran should be entitled to a higher rating on an extraschedular basis based on the way his impairments affect his daily life.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  



With respect to the hepatitis C, such disability is considered to have been cured by the treatment occurring prior to the effective date of service connection. In 2012 he denied any symptoms associated with his hepatitis C. At the 2017 examination, the Veteran noted the condition was considered to be cured and that he had no problems at this time. The examiner noted the Veteran had no signs or symptoms attributable to the disorder and no incapacitating episodes. To the extent the Veteran is reporting symptoms he asserts are due to hepatitis C, as a lay person he is not competent to opine on matters that require medical expertise, such as the etiology of various symptoms. Moreover, his primary complaint concerned fatigue, which is a symptom contemplated in the rating criteria. In short, the competent and credible evidence does not reflect symptoms of hepatitis C. As such, the schedular rating is adequate     to address his hepatitis C, and referral for extraschedular consideration is not warranted.  See 38 C.F.R.§ 3.321(b)(1); Thun, 22 Vet. App. at 115.

With respect to sinusitis, the Veteran has reported interference with breathing through his nose and episodes of sinus infections with various symptoms. Such symptoms   are contemplated in the rating criteria for sinusitis.  As such, the schedular rating is adequate to address his sinusitis, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.

Finally, concerning the Veteran's back disability, for disabilities of the musculoskeletal system, the rating schedule specifically contemplates factors such as pain, painful motion, weakened movement, excess fatigability, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate      a wide variety of manifestations of functional loss.  Moreover, the rating criteria for spine disorders specifically contemplates pain, whether or not it radiates, stiffness, and aching, as well as separate neurological impairment. 38 C.F.R. § 4.71a, General Rating Formula.

In this case, the Veteran reported constant aching low back pain, which increased with physical activity.  During the April 2015 Board hearing, the Veteran testified that his back pain worsened with bending, transitioning from sitting to standing,    and engaging in labor around his eight-acre property, such as lifting more than 30   to 50 pounds. He stated that he was able to sit for prolonged periods of time, but had difficulty straightening his back out after sitting for more than an hour.  In August 2016, the Veteran told his private treatment provider that he had about     two episodes of back pain a year that incapacitated him to the point where he had   to take a couple of days off of work.  Incapacitating episodes are contemplated by the rating criteria.  Thus, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology. As such, the Board finds that the assigned schedular rating is adequate, and referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.

In reaching the above conclusions as to all issues, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning ratings in excess of those already assigned, the doctrine is not     for application.  See Gilbert, 1 Vet. App. at 56.







	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 10 percent for hepatitis C is denied.

A compensable rating for sinusitis is denied.

A rating in excess of 10 percent of degenerative disc disease of the lumbosacral spine is denied.

A separate 10 percent rating for left lower extremity radiculopathy is granted as of April 13, 2015, subject to the rules and regulations governing the payment of VA monetary benefits.  

A separate 10 percent rating for right lower extremity radiculopathy is granted as of April 13, 2015, subject to the rules and regulations governing the payment of VA monetary benefits.  




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


